DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 11 and 15.
Pending: 1-20.
IDS
Applicant’s IDS(s) submitted on 12/20/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record. 
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7-19 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over SHOU (US 5617053 A) in view of BAKER (WO 2004095463 A1), BUCHANAN (EP 3370145 A1) and further in view of YAYLA et al. (US 5343555 A).

Re: Independent Claim 1, SHOU discloses a circuit for an artificial neural network (SHOU Fig. 12, multiplication circuit M, a circuit that is typically needed in a neural network), comprising:
an input configured to receive one or more bits whose values are representative of an input value (SHOU "Digital bits DO to b7” column 9, line 67 - column 10, line 1);
a multibit memory array and output the weight value on a bit line associated with the memory cell  (SHOU col. 9, ll. 65-67, "analog input data X,");
a capacitance network including a plurality of capacitors and a plurality of switching elements connecting the plurality of capacitors together, wherein the capacitance network is operable to have a selected capacitance that depends on a configuration of the plurality of switching elements (SHOU Fig. 12);
and
the controller (as disclosed below) configured to:
wherein at least one of the first selected capacitance and the second selected capacitance depend on the values of the one or more bits (SHOU col. 10, ll. 24-25  "Analog input voltage X passing through each switching circuit SWi is multiplied using weights in proportion to 2"), and
after the charging, allow the first charge to be redistributed within the capacitance network when the capacitance network changes from the first state to the second state, wherein the charge redistribution is such that a potential at one or more points within the capacitance network is representative of a scaling of the input value with the weight value, and wherein the circuit further comprises an output configured to provide an output voltage representative of the potential at the one or more points (SHOU col. 10, ll. 24-25"Analog input voltage X passing through each switching circuit SWI is multiplied using weights in proportion to 2'"; "As mentioned above, in multiplication circuit M, a multiplication of an analog input voltage X and input voltage (b0 to b7) as V3 is directly output from INV2" column 10, lines 48-51; Figure 12).
SHOU is silent regarding:
a controller;
a sampling circuit, wherein the sampling circuit includes a sampling capacitor, wherein the sampling circuit is configured to sample a weight value stored in a memory cell of the multibit memory array, and wherein the weight value is sampled as a voltage across the sampling capacitor;
at least one buffering circuit configured to charge the selected capacitance of the capacitance network based on the voltage across the sampling capacitor; 
operate, by configuring the plurality of switching elements, the capacitance network to a first state and to a second state, wherein the capacitance network has a first selected capacitance when in the first state, wherein the capacitance network has a second selected capacitance when in the second state, charge to a first charge, by using the at least one buffering circuit, the capacitance network while the capacitance network is in the first state.
BAKER discloses:
a controller (BAKER Fig. 9, memory controller 1202);
a sampling circuit, wherein the sampling circuit includes a sampling capacitor, wherein the sampling circuit is configured to sample a weight value stored in a memory cell of the multibit memory array, and wherein the weight value is sampled as a voltage across the sampling capacitor (BAKER Fig. 3 and ¶¶ [0023]-[0025]);
at least one buffering circuit configured to charge the selected capacitance of the capacitance network based on the voltage across the sampling capacitor (BAKER Fig. 3 and ¶¶ [0023]-[0025]; 410-414 act as buffers as well since they isolate the inputs from load);
SHOU and BAKER disclose memory storage systems and methods. BAKER disclose sample and hold circuits to sample and store analog voltages and a controller to operate the memory device. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the sample and hold circuits of BAKER to implement multiplier in the devices taught by SHOU to reliably sense the stored values (see e.g., BAKER ¶ [0009]).
SHOU and BAKER are silent regarding:
operate, by configuring the plurality of switching elements, the capacitance network to a first state and to a second state, wherein the capacitance network has a first selected capacitance when in the first state, wherein the capacitance network has a second selected capacitance when in the second state, charge to a first charge, by using the at least one buffering circuit, the capacitance network while the capacitance network is in the first state.
BUCHANAN discloses:
operate, by configuring the plurality of switching elements, the capacitance network to a first state and to a second state, wherein the capacitance network has a first selected capacitance when in the first state, wherein the capacitance network has a second selected capacitance when in the second state, charge to a first charge, by using the at least one buffering circuit, the capacitance network while the capacitance network is in the first state (BUCHANAN page 15, lines 1-30).
SHOU, BAKER and BUCHANAN disclose memory storage systems. BUCHANAN disclose implementation details of circuits useable in neural network devices. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the circuits implemented in BUCHANAN to efficiently implement the device taught by SHOU and BAKER (see e.g., BUCHANAN ¶ [0005]-[0008]).

Re: Claim 2, SHOU, BAKER, BUCHANAN and YAYLA et al. disclose all the limitations of claim 1 on which this claim depends. They further disclose:
wherein the plurality of capacitors includes a first set of capacitors, wherein the plurality of switching elements includes a first set of switching elements, and wherein the capacitance network includes a plurality of branches connected in parallel, each branch including a capacitor of the first set of capacitors and a switching element of the first set of switching elements connected in series, such that a selected capacitance of the plurality of branches includes a sum of the capacitances of the capacitors in the branches having their switching elements closed (SHOU Figs. 12 and 15. The capacitance of CP will include the sum of SWi when they are connected to ground).

 Re: Claim 3, SHOU, BAKER, BUCHANAN and YAYLA et al. disclose all the limitations of claim 2 on which this claim depends. They further disclose:
wherein the circuit is configured to operate each of the first set of switching elements based on a respective bit of the one or more bits, and wherein a 30capacitance of each of the first set of capacitors is selected based on a significance of the respective bit (e.g. SHOU, the switching elements of Figure 12 are controlled by b0 to b7).

Re: Claim 4, SHOU, BAKER, BUCHANAN and YAYLA et al. disclose all the limitations of claim 2 on which this claim depends. They further disclose:
wherein the plurality of switching elements includes a second set of switching elements, and wherein the plurality of branches are connected together at points between the capacitor and the switching element of each branch by way of one of the second set of switching elements (BUCHANAN page 15, lines 1-30).

Re: Claim 5, SHOU, BAKER, BUCHANAN and YAYLA et al. disclose all the limitations of claim 4 on which this claim depends. They further disclose:
wherein the circuit is configured to operate the capacitance network such that, by configuring the first set of switching elements, the first selected capacitance includes the selected capacitance of the plurality of branches, and such that, by connecting all of the plurality of branches together by closing all of the second set of switching elements, the second selected capacitance includes a total capacitance of all of the first set of capacitors (BUCHANAN Fig. 3).

Re: Claim 7, SHOU, BAKER, BUCHANAN and YAYLA et al. disclose all the limitations of claim 1 on which this claim depends. They further disclose:
further comprising at least one discharge switching element connected to the plurality of capacitors, wherein the circuit is configured to discharge at least part of the capacitance network by operating the at least one discharge switching element (BUCHANAN Fig. 3 switch S2).

Re: Claim 8, SHOU, BAKER, BUCHANAN and YAYLA et al. disclose all the limitations of claim 1 on which this claim depends. They further disclose:
wherein the sampling circuit includes a sampling transistor connected in one end to the sampling capacitor and connected in another end to the bit line of the multibit memory array, wherein the circuit is configured to sample the weight value by operating the sampling transistor (BAKER Fig. 3 switches 405-409 and ¶ [0023]).

Re: Claim 9, SHOU, BAKER, BUCHANAN and YAYLA et al. disclose all the limitations of claim 8 on which this claim depends. They further disclose:
wherein the sampling transistor is an indium-gallium-zinc- oxide transistor (The additional features of claims 7 and 8 are merely one of several straightforward possibilities which the skilled person would select, depending on the circumstances, without exercising inventive skill, in order to solve the problem posed.).

Re: Claim 10, SHOU, BAKER, BUCHANAN and YAYLA et al. disclose all the limitations of claim 1 on which this claim depends. They further disclose:
wherein a capacitance of the sampling capacitor is less than 5% of a capacitance of the bit line associated with the memory cell of the multibit memory array (The additional features of claims 7 and 8 are merely one of several straightforward possibilities which the skilled person would select, depending on the circumstances, without exercising inventive skill, in order to solve the problem posed.).

Re: Independent Claim 11, SHOU discloses a system (e.g. SHOU Fig. 36) comprising:
at least one multibit memory array (SHOU col. 9, ll. 65-67, "analog input data X,"); and
the plurality of circuits (as disclosed below), each circuit comprising:
an input configured to receive one or more bits whose values are representative of an input value(SHOU "Digital bits DO to b7” column 9, line 67 - column 10, line 1);
a capacitance network including a plurality of capacitors and a plurality of switching elements connecting the plurality of capacitors together, wherein the capacitance network is operable to have a selected capacitance that depends on a configuration of the plurality of switching elements (SHOU Fig. 12); and
the controller (as disclosed below) configured to:
after the charging, allow the first charge to be redistributed within the capacitance network when the capacitance network changes from the first state to the second state, wherein the charge redistribution is such that a potential at one or more points within the capacitance network is representative of a scaling of the input value with the weight value, and wherein the circuit further comprises an output configured to provide an output voltage representative of the potential at the one or more points (SHOU col. 10, ll. 24-25"Analog input voltage X passing through each switching circuit SWI is multiplied using weights in proportion to 2'"; "As mentioned above, in multiplication circuit M, a multiplication of an analog input voltage X and input voltage (b0 to b7) as V3 is directly output from INV2" column 10, lines 48-51; Figure 12).
SHOU is silent regarding:
a controller;
a plurality of circuits;
a sampling circuit connectable to a multibit memory array, wherein the sampling circuit includes a sampling capacitor, wherein the sampling circuit is configured to sample a weight value stored in a memory cell of the multibit memory array and output the weight value on a bit line associated with the memory cell, and wherein the weight value is sampled as a voltage across the sampling capacitor;
at least one buffering circuit configured to charge the selected capacitance of the capacitance network based on the voltage across the sampling capacitor;
operate, by configuring the plurality of switching elements, the capacitance network to a first state and to a second state, wherein the capacitance network has a first selected capacitance when in the first state, wherein the capacitance network has a second selected capacitance when in the second state, charge to a first charge, by using the at least one buffering circuit, the capacitance network while the capacitance network is in the first state;
wherein the sampling circuit of each circuit of the plurality of circuits is configured to sample a respective weight value stored in a respective memory cell of the at least one multibit memory array, and wherein the outputs of the plurality of circuits are connected together via a second plurality of switching elements, and wherein the system is configured to, after the charge redistribution has occurred within each circuit of the plurality of circuits, close the second plurality of switching elements such that charge is allowed to redistribute between the plurality of circuits.
BAKER discloses:
a controller (BAKER Fig. 9, memory controller 1202);
a plurality of circuits (BAKER Fig. 3 and ¶¶ [0023]-[0025]; pairings of 410/415-414/419);
a sampling circuit, wherein the sampling circuit includes a sampling capacitor, wherein the sampling circuit is configured to sample a weight value stored in a memory cell of the multibit memory array, and wherein the weight value is sampled as a voltage across the sampling capacitor (BAKER Fig. 3 and ¶¶ [0023]-[0025]);
at least one buffering circuit configured to charge the selected capacitance of the capacitance network based on the voltage across the sampling capacitor (BAKER Fig. 3 and ¶¶ [0023]-[0025]; 410-414 act as buffers as well since they isolate the inputs from load);
SHOU and BAKER disclose memory storage systems and methods. BAKER disclose sample and hold circuits to sample and store analog voltages and a controller to operate the memory device. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the sample and hold circuits of BAKER to implement multiplier in the devices taught by SHOU to reliably sense the stored values (see e.g., BAKER ¶ [0009]).
SHOU and BAKER are silent regarding:
operate, by configuring the plurality of switching elements, the capacitance network to a first state and to a second state, wherein the capacitance network has a first selected capacitance when in the first state, wherein the capacitance network has a second selected capacitance when in the second state, charge to a first charge, by using the at least one buffering circuit, the capacitance network while the capacitance network is in the first state;
wherein the sampling circuit of each circuit of the plurality of circuits is configured to sample a respective weight value stored in a respective memory cell of the at least one multibit memory array, and wherein the outputs of the plurality of circuits are connected together via a second plurality of switching elements, and wherein the system is configured to, after the charge redistribution has occurred within each circuit of the plurality of circuits, close the second plurality of switching elements such that charge is allowed to redistribute between the plurality of circuits.
BUCHANAN discloses:
operate, by configuring the plurality of switching elements, the capacitance network to a first state and to a second state, wherein the capacitance network has a first selected capacitance when in the first state, wherein the capacitance network has a second selected capacitance when in the second state, charge to a first charge, by using the at least one buffering circuit, the capacitance network while the capacitance network is in the first state (BUCHANAN page 15, lines 1-30).
SHOU, BAKER and BUCHANAN disclose memory storage systems. BUCHANAN disclose implementation details of circuits useable in neural network devices. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the circuits implemented in BUCHANAN to efficiently implement the devices taught by SHOU and BAKER (see e.g., BUCHANAN ¶ [0005]-[0008]).
SHOU, BAKER and BUCHANAN are silent regarding:
wherein the sampling circuit of each circuit of the plurality of circuits is configured to sample a respective weight value stored in a respective memory cell of the at least one multibit memory array, and wherein the outputs of the plurality of circuits are connected together via a second plurality of switching elements, and wherein the system is configured to, after the charge redistribution has occurred within each circuit of the plurality of circuits, close the second plurality of switching elements such that charge is allowed to redistribute between the plurality of circuits.
YAYLA et al. discloses:
wherein the sampling circuit of each circuit of the plurality of circuits is configured to sample a respective weight value stored in a respective memory cell of the at least one multibit memory array, and wherein the outputs of the plurality of circuits are connected together via a second plurality of switching elements, and wherein the system is configured to, after the charge redistribution has occurred within each circuit of the plurality of circuits, close the second plurality of switching elements such that charge is allowed to redistribute between the plurality of circuits (YAYLA et al., abstract and column 4, line 63 - column 5, line 2. Claim 11 further comprises an accumulate circuit, which is also a standard building block in neural networks and is commonly implemented using a capacitor as evidenced by YAYLA et al., see column 9, lines 51-59 or BUCHANAN, see Figure 3.).
SHOU, BAKER, BUCHANAN and YAYLA et al. disclose memory storage systems. YAYLA et al. disclose implementation details of circuits useable in neural network devices such as multipliers. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the circuits implemented in YAYLA et al. to efficiently implement the device taught by SHOU, BAKER, and BUCHANAN (see e.g., YAYLA et al. Abstract and column 4, line 63 - column 5, line 2.).

Re: Claim 12, SHOU, BAKER, BUCHANAN and YAYLA et al. disclose all the limitations of claim 11 on which this claim depends. They further disclose:
wherein the plurality of circuits are each configured to sample their respective weight values during a same cycle (Parallel processing is common neural networks).

Re: Claim 13, SHOU, BAKER, BUCHANAN and YAYLA et al. disclose all the limitations of claim 11 on which this claim depends. They further disclose:
further comprising an analog-to-digital converter configured to read a voltage on the output of at least one circuit of the plurality of circuits (BUCHANAN Fig. 3, 502).

Re: Claim 14, SHOU, BAKER, BUCHANAN and YAYLA et al. disclose all the limitations of claim 11 on which this claim depends. They further disclose:
wherein the plurality of capacitors have equal capacitances in all of the plurality of circuits (SHOU Fig. 3, C0-C7 don’t have any disclosure that they are different, therefore the disclosure encompasses equal valued capacitors as well.).

Re: Independent Claim 15, SHOU discloses a circuit (SHOU Fig. 12, multiplication circuit M, a circuit that is typically needed in a neural network), the circuit comprising a capacitance network including a plurality of capacitors and a plurality of switching elements connecting the plurality of capacitors together, wherein the capacitance network is operable to have a selected capacitance that depends on a configuration of the plurality of switching elements (SHOU Fig. 12), the method comprising:
after the charging, allowing the first charge to be redistributed within the capacitance network when the capacitance network changes from the first state to the second state, wherein the redistribution is such that a potential at one or more points within the capacitance network is representative of a scaling of the input value with the weight value, and wherein the circuit further comprises an output configured to provide an output voltage representative of the potential at the one or more points (SHOU col. 10, ll. 24-25"Analog input voltage X passing through each switching circuit SWI is multiplied using weights in proportion to 2'"; "As mentioned above, in multiplication circuit M, a multiplication of an analog input voltage X and input voltage (b0 to b7) as V3 is directly output from INV2" column 10, lines 48-51; Figure 12).
SHOU is silent regarding:
a method implemented by a controller the circuit;
operating, by configuring the plurality of switching elements, the capacitance network to a first state and to a second state, wherein the capacitance network has a first selected capacitance when in the first state, wherein the capacitance network has a second selected capacitance when in the second state, wherein the circuit includes an input configured to receive one or more bits whose values are representative of an input value, and wherein at least one of the first selected capacitance and the second selected capacitance depend on the values of the one or more bits;
charging to a first charge, by using at least one buffering circuit, the capacitance network while the capacitance network is in the first state, wherein the circuit includes a sampling circuit connectable to a multibit memory array, wherein the sampling circuit includes a sampling capacitor, wherein the sampling circuit is configured to sample a weight value stored in a memory cell of the multibit memory array and output the weight value on a bit line associated with the memory cell, wherein the weight value is sampled as a voltage across the sampling capacitor, and wherein the at least one buffering circuit is configured to charge the selected capacitance of the capacitance network based on the voltage across the sampling capacitor.
BAKER discloses:
a method implemented by a controller (BAKER Fig. 9, memory controller 1202, Abstract and at least ¶ [0009]);
charging to a first charge, by using at least one buffering circuit, the capacitance network while the capacitance network is in the first state, wherein the circuit includes a sampling circuit connectable to a multibit memory array, wherein the sampling circuit includes a sampling capacitor, and wherein the at least one buffering circuit is configured to charge the selected capacitance of the capacitance network based on the voltage across the sampling capacitor (BAKER Fig. 3 and ¶¶ [0023]-[0025]; 410-414 act as buffers as well since they isolate the inputs from load).
SHOU and BAKER disclose memory storage systems and methods. BAKER disclose sample and hold circuits to sample and store analog voltages and a controller to operate the memory device. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the sample and hold circuits of BAKER to implement multiplier in the devices taught by SHOU to reliably sense the stored values (see e.g., BAKER ¶ [0009]).
SHOU and BAKER are silent regarding:
operating, by configuring the plurality of switching elements, the capacitance network to a first state and to a second state, wherein the capacitance network has a first selected capacitance when in the first state, wherein the capacitance network has a second selected capacitance when in the second state, wherein the circuit includes an input configured to receive one or more bits whose values are representative of an input value, and wherein at least one of the first selected capacitance and the second selected capacitance depend on the values of the one or more bits; 
wherein the sampling circuit is configured to sample a weight value stored in a memory cell of the multibit memory array and output the weight value on a bit line associated with the memory cell, wherein the weight value is sampled as a voltage across the sampling capacitor.
BUCHANAN discloses:
operating, by configuring the plurality of switching elements, the capacitance network to a first state and to a second state, wherein the capacitance network has a first selected capacitance when in the first state, wherein the capacitance network has a second selected capacitance when in the second state, wherein the circuit includes an input configured to receive one or more bits whose values are representative of an input value, and wherein at least one of the first selected capacitance and the second selected capacitance depend on the values of the one or more bits (BUCHANAN page 15, lines 1-30).
SHOU, BAKER and BUCHANAN disclose memory storage systems. BUCHANAN disclose implementation details of circuits useable in neural network devices. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the circuits implemented in BUCHANAN to efficiently implement the devices taught by SHOU and BAKER (see e.g., BUCHANAN ¶ [0005]-[0008]).
SHOU, BAKER and BUCHANAN are silent regarding:
wherein the sampling circuit is configured to sample a weight value stored in a memory cell of the multibit memory array and output the weight value on a bit line associated with the memory cell, wherein the weight value is sampled as a voltage across the sampling capacitor.
YAYLA et al. discloses:
wherein the sampling circuit is configured to sample a weight value stored in a memory cell of the multibit memory array and output the weight value on a bit line associated with the memory cell, wherein the weight value is sampled as a voltage across the sampling capacitor (YAYLA et al., abstract and column 4, line 63 - column 5, line 2. Claim 11 further comprises an accumulate circuit, which is also a standard building block in neural networks and is commonly implemented using a capacitor as evidenced by YAYLA et al., see column 9, lines 51-59 or BUCHANAN, see Figure 3.).
SHOU, BAKER, BUCHANAN and YAYLA et al. disclose memory storage systems. YAYLA et al. disclose implementation details of circuits useable in neural network devices such as multipliers. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the circuits implemented in YAYLA et al. to efficiently implement the device taught by SHOU, BAKER, and BUCHANAN (see e.g., YAYLA et al. Abstract and column 4, line 63 - column 5, line 2.).

Re: Claim 16, SHOU, BAKER, BUCHANAN and YAYLA et al. disclose all the limitations of claim 15 on which this claim depends. They further disclose:
wherein the plurality of capacitors includes a first set of capacitors, wherein the plurality of switching elements includes a first set of switching elements, and wherein the capacitance network includes a plurality of branches connected in parallel, each branch including a capacitor of the first set of capacitors and a switching element of the first set of switching elements connected in series, such that a selected capacitance of the plurality of branches includes a sum of the capacitances of the capacitors in the branches having their switching elements closed (SHOU Figs. 12 and 15. The capacitance of CP will include the sum of SWi when they are connected to ground).

Re: Claim 17, SHOU, BAKER, BUCHANAN and YAYLA et al. disclose all the limitations of claim 16 on which this claim depends. They further disclose:
wherein the circuit is configured to operate each of the first set of switching elements based on a respective bit of the one or more bits, and wherein a capacitance of each of the first set of capacitors is selected based on a significance of the respective bit (e.g. SHOU, the switching elements of Figure 12 are controlled by b0 to b7).

Re: Claim 18, SHOU, BAKER, BUCHANAN and YAYLA et al. disclose all the limitations of claim 16 on which this claim depends. They further disclose:
wherein the plurality of switching elements includes a second set of switching elements, and wherein the plurality of branches are connected together at points between the capacitor and the switching element of each branch by way of one of the second set of switching elements (BUCHANAN page 15, lines 1-30).

Re: Claim 19, SHOU, BAKER, BUCHANAN and YAYLA et al. disclose all the limitations of claim 18 on which this claim depends. They further disclose:
wherein the circuit is configured to operate the capacitance network such that, by configuring the first set of switching elements, the first selected capacitance includes the selected capacitance of the plurality of branches, and such that, by connecting all of the plurality of branches together by closing all of the second set of switching elements, the second selected capacitance includes a total capacitance of all of the first set of capacitors (BUCHANAN Fig. 3).

Prior art made of record and not relied upon are considered pertinent to current application disclosure. 
Mathuriya (US 20200133990 A1) Discloses techniques for efficient matrix multiplication using in-memory analog parallel processing, with applications for neural networks and artificial intelligence processors. A methodology implementing the techniques according to an embodiment includes storing two matrices in-memory. The first matrix is stored in transposed form such that the transposed first matrix has the same number of rows as the second matrix. The method further includes reading columns of the matrices from the memory in parallel, using disclosed bit line functional read operations and cross bit line functional read operations, which are employed to generate analog dot products between the columns. Each of the dot products corresponds to an element of the matrix multiplication product of the two matrices. In some embodiments, one of the matrices may be used to store neural network weighting factors, and the other matrix may be used to store input data to be processed by the neural network.
OSHIMA (US 20190392298 A1) discloses a neural network circuit having a plurality of analog-to-digital multipliers generates an analog product-sum voltage corresponding to the sum of charge signals of each of the analog-to-digital multipliers.

Allowable Subject Matter
Claim(s) 6 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Re: Claims 6 and 20, the prior art of record does not disclose or suggest, in combination with all other limitations in the claim:
wherein the plurality of capacitors includes a multiplication capacitor, and wherein the circuit is configured to operate the capacitance network such that the first selected capacitance corresponds to a capacitance of the multiplication capacitor, and such that, by configuring the first set of switching elements, the second selected capacitance includes a sum of the capacitance of the multiplication capacitor plus the selected capacitance of the plurality of branches.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov